DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Allowable Subject Matter
Claims 1-18 and 20 are  allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments received on 4/25/22 have been acknowledged and are persuasive. The prior art cited of record does not anticipate individually or teach in combination the following limitations:

	A vehicle, comprising: a lift gate operable between a closed position and an open position; and a lamp assembly, comprising: a housing coupled to the lift gate and having a backing with a reflective surface; a light source coupled to the housing and configured to emit light; and a lid operably coupled to the housing and having a reflective interior surface and a reflective exterior surface opposite the reflective interior surface, the lid being operable between an open position, wherein the reflective surface of the backing is exposed, and a closed position.

	A lamp assembly for a vehicle, comprising: a housing coupled to the vehicle and having a backing with a reflective surface; a light source coupled to the housing and configured to emit light; and a lid operably coupled to the housing and having a reflective interior surface and a reflective exterior surface opposite the reflective interior surface, the lid being operable between an open position, wherein the reflective surface of the backing is exposed, and a closed position.

	A vehicle, comprising: a lift gate operable between a closed position and an open position; and a reflective panel coupled to the lift gate and operable to reflect a rear vehicle scene if the lift gate is in the open position.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875